               Case 3:19-cv-00928-SMD Document 3 Filed 12/02/19 Page 1 of 1


                       IN THE DISTRICT COURT OF THE UNITED STATES
                           FOR THE MIDDLE DISTRICT OF ALABAMA

Eric Peebles                                          )
                                                      )
       Plaintiff(s)                                   )
                                                      )
vs.                                                   )   Civil Action No. 3:19-cv-00928-SMD
                                                      )
Auburn University                                     )
                                                      )
       Defendant(s)                                   )

          NOTICE OF ASSIGNMENT TO UNITED STATES MAGISTRATE JUDGE

        This civil case has been randomly assigned to a United States Magistrate Judge of this court. In
accordance with 28 U.S.C. 636(c), the Magistrate Judges of this court are designated to conduct any and
all proceedings in a jury or non-jury civil case and to order the entry of final judgment upon the consent
of all parties to a case. Any appeal from a judgment entered by a Magistrate Judge is taken directly to
the United States Court of Appeal for the Eleventh Circuit in the same manner as is any appeal from any
judgment entered in this court.

       There are advantages to consenting to a Magistrate Judge. The principal one is that the Magistrate
Judges have fewer civil case assignments than do the District Judges and may therefore be able to place
you on a less crowded term or otherwise get your case resolved more quickly. The parties are therefore
encouraged to consider consent to a local Magistrate Judge as an alternative in order to move cases along
while judicial resources are very limited. All of our Magistrate Judges have substantial experience in
managing and trying civil cases; they are extremely competent and knowledgeable in the law and
relevant civil procedures.

        As a party to this lawsuit, you have the right to consent or decline consent to the jurisdiction of
a Magistrate Judge. At a later date, you will be asked either to confirm your consent to a Magistrate
Judge or request reassignment. Litigants, without concern for any adverse consequences, freely may
decline consent to the jurisdiction of a Magistrate Judge. If you decline consent to a Magistrate Judge,
this case will be reassigned randomly to a District Judge.

       This notice was transmitted on the 2nd day of December, 2019.


                                                                     DEBRA P. HACKETT, CLERK
